Name: 92/1/EEC: Commission Decision of 3 December 1991 laying down the rules for scientific measures concerning the control of African swine fever and the financial contribution from the Community
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production;  research and intellectual property;  EU finance;  agricultural activity
 Date Published: 1992-01-04

 Avis juridique important|31992D000192/1/EEC: Commission Decision of 3 December 1991 laying down the rules for scientific measures concerning the control of African swine fever and the financial contribution from the Community Official Journal L 001 , 04/01/1992 P. 0020 - 0021 Finnish special edition: Chapter 3 Volume 40 P. 0046 Swedish special edition: Chapter 3 Volume 40 P. 0046 COMMISSION DECISION of 3 December 1991 laying down the rules for scientific measures concerning the control of African swine fever and the financial contribution from the Community (92/1/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as amended by Decision 91/133/EEC (2), and in particular Article 20 thereof, Whereas African swine fever is a serious infectious disease of pigs which creates barriers to trade in live pigs, pigmeat and certain pigmeat products; Whereas African swine fever is still present in certain areas of the Community where the soft tick (Ornithodorus erraticus) may play a role in the survival of the African swine fever virus outside its primary host; Whereas the Community has to adopt measures with a view to the elimination of African swine fever from its territory; Whereas to that end the Community is undertaking technical and scientific measures necessary to developing Community legislation; Whereas in this framework provisions should be made for a Community financial contribution to undertake scientific measures on the distribution of soft ticks (Ornithodorus erraticus) in areas where African swine fever has been endemic for several years and on the role the soft tick may play in the epidemiology and the control of African swine fever; Whereas, to carry out such scientific measures, the Commission should be able to conclude a contract with the Lisbon Veterinary School, Portugal and the Pirbright Laboratory, United Kingdom which, for a fee, would undertake to make the scientific investigations; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. With a view to developing legislation on the control of African swine fever in pigs kept under extensive and semi-extensive husbandry systems, the Community shall undertake scientific measures to determine the importance of soft ticks (Ornithodorus erraticus) in the epidemiology of the said disease. 2. The objectives of the measures to be carried out in Portugal are: - to map distribution of ticks, - to determine the period of survival of ticks on farms which have been depopulated of pigs due to African swine fever and whether ticks can survive by feeding on other vertebrate hosts, - to determine whether sentinel pigs are a satisfactory way of monitoring virus persistence in ticks on infected premises. 3. The objectives of measures to be performed in the United Kingdom are: - to determine virus infection and excretion rates in Portuguese ticks infected with virus isolates collected in different areas of Portugal, - to determine the efficiency and duration of virus transmission to pigs by infected ticks. Article 2 The scientific measures provided for in Article 1 shall be carried out and ensured by the conclusion of a contract between the Commission and the Lisbon Veterinary School, Portugal and the AFRC Institute of animal health, Pirbright Laboratory, United Kingdom. Article 3 The Community shall reimburse the costs of the scientific measures referred to in Article 1 up to a maximum of ECU 34 100 in accordance with the modalities of the contract. Article 4 This Decision is addressed to the Member States. Done at Brussels, 3 December 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 66, 13. 3. 1991, p. 18.